DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the continuation application filed August 29, 2020.  Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020, has been considered by the Examiner.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 9,424,578 (application No. 12/559,409).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-20 currently under examination would be anticipated by claims 1-19 of US Patent No. 9,424,578.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,140,647 (application No. 15/214,233).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-20 currently under examination would be anticipated by claims 1-20 of US Patent No. 10,140,647.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,846,781 (application No. 16/165,790).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-20 currently under examination would be anticipated by claims 1-20 of US Patent No. 10,846,781.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims1, 2, 5, 7, 11-13, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Marvit et al (US 2005/0212911 A1).

Regarding claims 1, 11, and 18, Marvit discloses method to provide gesture functionality, the method comprising:
            receiving, by a computing device, a gesture input (Marvit: Figure 18);
identifying, by the computing device, a style difference between a known gesture input of a set of known gesture inputs and the received gesture input; learning, by the computing device, to recognize the received gesture input as the known gesture input based on identifying the style difference (Marvit: claim 1 discloses monitor matches between a user input gesture and a matching one of the gestures in the gesture database, determine relatively consistent differences between the user input gesture and the matching gesture, and modify the matching gesture in the gesture database based on the user input gesture)
causing, by the computing device, an action that corresponds to the known gesture input to be performed within a networked environment (Marvit: Figure 18 - behave 286).

Regarding claims 2 and 13, Marvit discloses all of the limitations as noted above in claims 1 and 11.  Marvit further discloses causing modification of the set of known gesture inputs to include the style difference by updating a database that stores the set of known gesture inputs (Marvit: paragraph [0156] - if a particular gesture comprises a square motion and a user's motion intended for the gesture comprises more of a triangular motion on a consistent basis (e.g., on multiple consecutive times), then the handheld device may be able to recognize this consistent difference in an intended gesture and the actual user motion to change the intended gesture (e.g., a square) in the gesture .  

Regarding claims 5 and 16, Marvit discloses all of the limitations as noted above in claims 1 and 11.  Marvit further discloses wherein the received gesture input represents a symbol (Marvit: paragraph [0137]- For example, in some applications "O" be comprise a command to open a file, while in other applications it may comprise a command to call a certain number).  

Regarding claim 7, Marvit discloses all of the limitations as noted above in claim 1.  Marvit further wherein the received gesture input is received by receiving input associated with motion of the device (Marvit: abstract - Each gesture is defined by a motion of the device with respect to a first position of the device).  

Regarding claim 12, Marvit discloses all of the limitations as noted above in claim 11.  Marvit further discloses a gesture database to store the set of known gesture inputs (Marvit: Figure 18).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al (US 2005/0212911 A1) in view of Migos (US 2010/0169842 A1).  

Regarding claims 3, 14, and 19, Marvit discloses all of the limitations as noted above in claims 1, 11, and 18.    Marvit does not expressly disclose wherein the gesture input is received via a touch-sensitive display of the computing device.  Migos discloses wherein the gesture input is received via a touch-sensitive display of the computing device (Migos: p0046 - gesture 402 is input via a touchscreen 132 of a letter "R" (symbol)).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included wherein the gesture input is received via a touch-sensitive display of the computing device, as taught by Migos because it would expand an ability of users to control content interaction (Migos: paragraph [0001]).


Claims 4, 6, 8, 9, 15, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al (US 2005/0212911 A1) in view of Bezos (US 2010/00125816 A1).  

Regarding claims 4, 15, and 20, Marvit discloses all of the limitations as noted above in claims 1, 11, and 18.    Marvit does not expressly disclose displaying an item of interest of the networked environment, the gesture input received in relation to display of the item of interest, and the action that corresponds to the known gesture input being performed in relation to the item of interest.  Bezos discloses displaying an item of interest of the networked environment, the gesture input received in relation to display of the item of interest, and the action that corresponds to the known gesture input being performed in relation to the item of interest (Bezos: paragraph [0030] - if the user wishes to purchase an item, the user can perform an action such as nodding his or her head up and down to indicate that the user would like to purchase the item).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included displaying an item of interest of the networked environment, the gesture input received in relation to display of the item of interest, and the action that corresponds to the known gesture input being performed in relation to the item of interest, as taught by Bezos because it would adapt the ways in which users interface with computing devices, as the variety of available computing devices increases, and as the size of many of these devices decreases (Bezos: paragraph [0002]).

Regarding claims 6 and 17, Marvit discloses all of the limitations as noted above in claims 1 and 11.    Marvit does not expressly disclose wherein the received gesture input represents a symbol which represents a commerce related action.  Bezos discloses wherein the received gesture input represents a symbol which represents a commerce related action (Bezos: paragraph [0030] - if the user wishes to purchase an item, the user can perform an action such as nodding his or her head up and down to indicate that the user would like to purchase the item).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included wherein the received gesture input represents a symbol which represents a commerce related action, as taught by Bezos because it would adapt the ways in which users interface with computing devices, as the variety of available computing devices increases, and as the size of many of these devices decreases (Bezos: paragraph [0002]).

Regarding claim 8, Marvit discloses all of the limitations as noted above in claim 1.    Marvit does not expressly disclose wherein the action that corresponds to the known gesture input is a commerce-related action to be performed within the networked environment.  Bezos discloses wherein the action that corresponds to the known gesture input is a commerce-related action to be performed within the networked environment (Bezos: paragraph [0030] - In an example where a user is browsing items offered through an electronic marketplace, such as via a website of a Web-based retailer, the user might view a number of items corresponding to a search request response or category of items. If the items are displayed in a three-dimensional grouping by category, for example, the user can tilt or move the device to zoom or otherwise move to the level of the desired category).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included wherein the action that corresponds to the known gesture input is a commerce-related action to be performed within the networked environment, as taught by Bezos because it would adapt the ways in which users interface with computing devices, as the variety of available computing devices increases, and as the size of many of these devices decreases (Bezos: paragraph [0002]).

Regarding claim 9, Marvit discloses all of the limitations as noted above in claim 1.    Marvit does not expressly disclose wherein the networked environment includes a network-based marketplace and the action that corresponds to the known gesture input is performed in relation to the network-based marketplace.  Bezos discloses wherein the networked environment includes a network-based marketplace and the action that corresponds to the known gesture input is performed in relation to the network-based marketplace (Bezos: paragraph [0030] - In an example where a user is browsing items offered through an electronic marketplace, such as via a website of a Web-based retailer, the user might view a number of items corresponding to a search request response or category of items. If the items are displayed in a three-dimensional grouping by category, for example, the user can tilt or move the device to zoom or otherwise move to the level of the desired category).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included wherein the networked environment includes a network-based marketplace and the action that corresponds to the known gesture input is performed in relation to the network-based marketplace, as taught by Bezos because it would adapt the ways in which users interface with computing devices, as the variety of available computing devices increases, and as the size of many of these devices decreases (Bezos: paragraph [0002]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al (US 2005/0212911 A1) in view of Boillot (US 2011/0021100 A1).  

Regarding claim 10, Marvit discloses all of the limitations as noted above in claim 1.    Marvit does not expressly disclose wherein the known gesture input is a swiping gesture.  Boillot discloses wherein the known gesture input is a swiping gesture (Boillot: paragraph [0051] - The additional stylistic information conveyed by the rate of change helps the recognition engine 114 classify the finger swipe as a pattern, since it can be unique to the writing style).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Marvit to have included wherein the known gesture input is a swiping gesture, as taught by Bezos because it is a recognizable pattern (Boillot: paragraph [0051]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625